DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt of Applicant’s Amendment filed November 5, 2020 is acknowledged.

Response to Amendment
Claims 1, 13, and 20 have been amended.  Claims 2, 3, 8, and 15 have been canceled.  Claims 1, 4-7, 9-14, and 16-21 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant's arguments filed November 5, 2020 have been fully considered but they are not persuasive.  A response is provided below in bold where appropriate.
Applicant argues 35 USC §112(b) rejection, starting pg. 10 of Remarks:
Rejections Under 35 U.S.C. § 112(b)
The Office Action rejects claims 1, 4-7, 9-14, and 16-21 under 35 U.S.C. § 112(b). Applicant respectfully disagrees, but in the interest of expediting prosecution, Applicant has herein amended claims 1, 13, and 20 to recite
“A method of transaction processing comprising:
providing a recommendation, by a user device associated with a particular virtual prepaid instrument, that a virtual prepaid instrument holder use the particular virtual prepaid instrument at a particular merchant in which the recommendation is based on the user device of a virtual prepaid instrument holder being determined to be within a geolocation associated with the particular merchant based on first Global 
Support for these amendments can be found at least in paragraphs [0069] and [0100] of the specification and Figures IE and 4 of the drawings. Applicant expressly reserves the right to present the preamendment claims at a later time, in this or a related application.
The Office Action states on page 13 that “[t]here is no teaching of first and second GPS data.” Applicant respectfully disagrees and asserts that the claim terms “a first GPS data” and “a second GPS data” are taught in the specification.
In particular, the first GPS data and the second GPS data are described in the amended claims as being of the user device. The difference between the first GPS data and the second GPS data may be times that the first GPS data and the second GPS data are obtained. For example, the first GPS data may be obtained before a transaction has taken place and the second GPS data may be obtained while a transaction is taking place.
Support for the first GPS data describing a location associated with a user device before a transaction has taken place can be found at least in paragraph [0069] (“when the virtual prepaid instrument holder’s smart device determines that it is within a geolocation or a geo-fence associated with merchant 145 based on the GPS data, then the virtual prepaid instrument holder’s device may recommend that the virtual prepaid instrument holder use a virtual prepaid instrument associated with the merchant to complete a transaction”). Support for the second GPS data describing a location associated with a user device during a transaction can be found at least in paragraphs [0097] (“the transaction details may include GPS data such as, for example, GPS data sent from the virtual prepaid holder’s smart device”) and [0100] (“[i]f the GPS data received from the virtual prepaid instrument holder’s smart device is within a GPS boundary, a geo-fence, or a geolocation associated with the merchant 145, then it can be confirmed that the transaction was initiated at the merchant 145”) of the specification and Figures 3B (item 312) and 4 (item 413). Therefore, based on the amended claims and the support in the specification and figures, one skilled in the art could infer that at least two GPS data, a first GPS data collected before a transaction has occurred and a second GPS data collected during a transaction, may be collected.
Applicant has amended their claims such that it now appears the first and second GPS data come from the same user device, where the user device is within a geolocation and then geofence associated with a merchant.  

Regarding the ”first” GPS data…

Amended Claim 1 has providing a recommendation based a determined (associated) merchant geolocation, which is based on a first GPS data…
“providing a recommendation, by a user device associated with a particular virtual prepaid instrument, that a virtual prepaid instrument holder use the particular virtual prepaid instrument at a particular merchant in which the recommendation is based on the user device of a virtual prepaid instrument holder being determined to be within a geolocation associated with the particular merchant based on first Global Positioning System (GPS) data of the user device obtained by a mobile application executing on the user device;

From paragraph [0069], argued above…
“In some embodiments, when the virtual prepaid instrument holder's smart device determines that it is within a geolocation or a geo-fence associated with merchant 145 based on the GPS data, then the virtual prepaid instrument holder's smart device may recommend that the virtual prepaid instrument holder use a virtual prepaid instrument associated with the merchant to complete a transaction. For example, the virtual prepaid instrument holder's smart device may display an icon or graphics associated with the merchant and/or the virtual prepaid instrument on the display of the virtual prepaid instrument holder's smart device such as, for example, in a mobile wallet app executing on the virtual prepaid instrument holder's smart device.” [0069]


Therefore the “first” GPS data would be within a geolocation of a merchant.


Regarding the “second” GPS data.  From Claim 1…
“… receiving, in response to the transaction being initiated with the particular virtual prepaid instrument, second GPS data of the user device obtained by the mobile application executing on the user device;
authorizing the transaction based on the second GPS data, the authorizing of the transaction based on the GPS data including:
determining a merchant identifier of the particular merchant based on the second GPS data;

determining, based on the second GPS data, that the user device is within a geofence associated with the merchant identifier;

determining that the merchant identifier, as determined based on the second GPS data, is associated with the particular virtual prepaid instrument; and…”


Regarding “geofence”…
geolocation may include GPS data and/or geofence data. In some embodiments, a merchant may have a plurality of locations associated with it and, therefore, may include a plurality of geolocations associated within the merchant table 500. In some embodiments, a separate merchant-GPS table may be used that includes a merchants, merchant IDs, and/or geolocation data.” [0108]

Therefore “geolocation” may be geofence data.


Regarding “second” GPS data, from the above cited disclosure paragraphs…

From paragraph [0097], argued above…
“The process 400 begins at block 405. At block 405, transaction details (e.g., in a transaction message) may be received at the virtual prepaid instrument processor 120. The transaction details may include, for example, a transaction amount, a PAN, a merchant category code (MCC), a merchant ID (MID), an e-wallet provider ID, a merchant description, etc. In some embodiments, the transaction details may include GPS data such as, for example, GPS data sent from the virtual prepaid holder's smart device.” [0097]

Therefore the transaction message may be received at the virtual prepaid instrument processor 120 and include an amount, a PAN, and GPS data, among other  things.  This, however, indicates it is part of transaction details and would not be some type of new, second GPS data.  Further, why would second GPS data be collected and sent to the instrument processor, no teaching or reason is given for this?


    PNG
    media_image1.png
    219
    459
    media_image1.png
    Greyscale


From paragraph [0100], argued above…
“At block 413 GPS data may be used to identify the merchant. For example, the GPS data may be used to determine the name and/or the merchant ID of the merchant using a lookup table. If the GPS data received from the virtual prepaid instrument holder's smart device is within a GPS boundary, a geo-fence, or a geolocation associated with the merchant 145, then it can be confirmed that the transaction was initiated at the merchant 145. Using the PAN-merchant table 205, for example, it can be determined whether the virtual prepaid instrument holder has an account with the merchant associated with the PAN and process 400 can proceed to block 435.” [0100]

Therefore the above teaches if the GPS data received from the holder’s smart device is within a GPS boundary, geo-fence, or geolocation associated with the merchant, then it can be used to confirm the transaction was initiated at the merchant.  Similar to paragraph [0097], no teaching of second GPS data and no reason is given for collecting and using such data is taught.
From Fig. 3B, ref. 312, argued above…

    PNG
    media_image2.png
    357
    369
    media_image2.png
    Greyscale

The instrument holder sends GPS data to the virtual prepaid processor.

From the disclosure on ref. 312…
“Process 380 may be similar to process 300 with the addition of block 312, which may follow block 310. At block 312 the virtual prepaid instrument holder 105 may send GPS data to the virtual prepaid instrument processor 120 (and/or the virtual prepaid instrument distributor 110) through a communication network. In some embodiments, the GPS data may be included in a push message that may include other transaction details such as, for example, the name of the merchant associated with the virtual prepaid instrument, a virtual prepaid instrument ID, and/or the PAN. Some or all of this data, for example, may be sent by an application executing on the virtual prepaid instrument holder's smart device such as, for example, a mobile wallet. The GPS data may include the latitude, longitude, and/or time.” [0094]
The above is indicating GPS data is provided at the time of transaction and no teaching or reasoning is given as to why a second or different GPS data would be used.
From Fig. 4, ref. 413, argued above…

    PNG
    media_image3.png
    313
    569
    media_image3.png
    Greyscale

Fig. 4, ref. 413 was taught above in para. [0100], which does not teach a second GPS data.
Respectfully, there needs to be teaching of a second GPS data and at least some type of reasoning from the disclosure provided.  The above does not indicate why a second GPS data is needed for authorizing a transaction.
The Office Action further states that the claims are indefinite because the claims do not explain what happens “if the recommend instrument based on the first GPS data location is not the same as the authorizing the transaction with the second GPS data location.” Office Action, page 13. Applicant respectfully disagrees because whether or not the first GPS data and the second GPS data are the same or different is largely irrelevant to what is happening in the claims. For instance, as described above, the first GPS data may relate to GPS data obtained at a first time. Further, the first GPS data may be used to determine whether the user device is within a geolocation of the merchant. This first determination is used to determine whether to send a recommendation to use a prepaid instrument. By contrast, the second GPS data may be obtained at a different time and may be used to determine whether the user device is within a geo-fence associated with the merchant device. This second determination is used to determine whether to authorize the transaction. In each of these scenarios, the first GPS data and the second GPS data may be the same or different, but it does not matter because they are not being compared against each other but against other respective criteria (e.g., within the geolocation or within a geo-fence). Therefore, there is no issue with indefiniteness as asserted by the Office Action.
From Applicant’s argument above…
whether or not the first GPS data and the second GPS data are the same or different is largely irrelevant to what is happening in the claims.”<<
If they are irrelevant, they should not be claimed as first and second GPS data.  It is indefinite as to what is being claimed and the specification appears not to support using 2 different GPS data points in a transaction.  At least no teaching or reasoning for this is given based on Applicant’s cited paragraphs above.
Finally, the Office Action states that “it is indefinite as to what or who is performing the functions.” Office Action, page 13. Applicant respectfully submits that the amendments to the claims clarify the claimed method functions are performed by “a user device associated with a particular virtual prepaid instrument.” Because amended claims 1, 13, and 20 are not indefinite, Applicant respectfully requests that Examiner withdraw the rejections of claims 1, 4-7, 9-14, and 16-21 under 35 U.S.C. § 112(b).
Mapping Claim 1, it is indefinite as to what or who is performing the steps.  For example, providing a recommendation to what/who?  What/who is receiving a transaction message?  What/who is receiving second GPS data? What/who is determining a merchant identifier.  A person could be performing all of these steps.

Based on the above, the rejections are respectfully maintained.

Applicant argues 35 USC §101 rejection, starting pg. 12 of Remarks:

Rejections Under 35 U.S.C. § 101

The Office Action rejects claims 1, 4-7, 9-14, and 16-21 under 35 U.S.C. § 101 as being directed to non-statutory subject matter, and in particular as being abstract ideas. The Alice/Mayo test is used to determine whether the claims are directed to non-statutory subject matter:

“The Alice/Mayo two-part test is the only test that should be used to evaluate the eligibility of claims under examination . . . Likewise, eligibility should not be evaluated based on whether the claim recites a ‘useful, concrete, and tangible result’ . . . Lastly, eligibility should not be evaluated based on whether the claimed invention has utility.” MPEP § 2106.1.

Step 1 of the Alice/Mayo test “is met by confirming that the claim falls within one of the four statutory categories of invention.” MPEP § 2106.11. Step 2A Prong One of the Alice/Mayo test requires “(1) identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea, and (2) determining whether the identified limitation(s) fall within at least one of the groupings of abstract ideas.” MPEP § 2106.04(a). Step 2A Prong Two 

Applicant respectfully traverses these rejections for at least the reason that the Alice/Mayo test weighs in favor of at least the independent claims 1,13, and 20 being drawn toward patentable subject matter. Regarding Step 2A Prong One of the Alice/Mayo test, the Office Action states that the claimed invention “cover[s] performance of the limitation as commercial interactions [so] it falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas” Office Action, page 10. Furthermore, the Office Action states that “the claims apparently can be performed in the mind of a person. Therefore claims 1,13, and 20 are also abstract under Mental Processes grouping of abstract ideas” Id.

Applicant respectfully submits that the Office Action’s description of the claimed invention is overly broad and fails to properly describe the claimed invention. MPEP section 2106.04(a)(1) cautions that “while all inventions at some level embody, use, reflect, rest upon, or apply laws of nature, natural phenomenon, or abstract ideas, not all claims recite an abstract idea.” Rather than being directed towards the grouping of abstract ideas relating to “Certain Methods of Organizing Human Activity,” Applicant submits that the claimed invention is related to, among other things, authentication of transactions by using GPS location information involving the use of virtual prepaid instruments through an open-loop financial transaction network.

For instance, as disclosed in at least paragraph [0037] of the Specification, mobile wallets “do not provide a mechanism for virtual prepaid instruments to operate in financial networks such as an open-loop network. These problems are unique to mobile wallets and/or virtual prepaid instruments.” To address these problems, “transaction processing of mobile payments, e-gift cards, virtual prepaid instruments, and/or digital stored value cards” may be improved based on the aspects of the claimed invention.

The above would be improving a business process of transaction processing using existing GPS technology.  

Applicant respectfully disagrees with the Office Action’s categorization of the claimed invention as an abstract idea under the grouping of Mental Processes. MPEP section 2106.04(a)(2).III.A. states that “[c]laims do not recite a mental process when they do not contain limitations that can practically be several-step manipulation of data.” Applicant respectfully submits that the independent claims are not directed towards the “Mental Processes” grouping of abstract ideas because each of the independent claims as a whole cannot be performed in the human mind. In particular, the claimed invention discloses steps that, in combination, cannot be performed as mental processes. Thus, much like how the “several-step manipulation of data” example described in the MPEP does not recite a mental process, the claimed invention also does not recite a mental process.

Use of a  computer or computer environment can still fall under grouping of a mental process.  See MPEP 2106.04(a)(2) III C.  

From MPEP 2106.04(a)(2) III C…
Examples of claims that do not recite mental processes because they cannot be practically performed in the human mind include:
• a claim to a method for calculating an absolute position of a GPS receiver and an absolute time of reception of satellite signals, where the claimed GPS receiver calculated pseudoranges that estimated the distance from the GPS receiver to a plurality of satellites, SiRF Tech., 601 F.3d at 1331-33, 94 USPQ2d at 1616-17; 
Applicant is not claiming calculating a position of a GPS receiver or a GPS receiver calculating pseudoranges.  Applicant is simply using obtained GPS data from a user device, where such data is somehow (person/computer/other?) provided a recommendation based on such obtained data.  Even the authorizing and determining steps, also performed somehow (person/computer/other?) are “based on the second GPS data” is just using obtained data.  

For example, from Applicant’s disclosure…
“In some embodiments, the processor may be coupled with the database and the network interface. In some embodiments, the processor configured to receive a transaction message from a merchant through the network interface in response to a transaction being initiated with a virtual prepaid instrument at the merchant, the transaction message including data elements comprising a primary account number and a transaction amount; receive GPS data originated by a mobile application executing on a user device, the mobile application associated with the virtual prepaid lookup merchant data in the database by comparing the location data in the lookup table with the GPS data;…” [0011]

The above is just using GPS data for comparing location in a lookup table, and this is not done by a GPS receiver but by some unclaimed system (Claim 1).

Also from MPEP 2106.04(a)(2) III C…

In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include:
• a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016);
Obtaining GPS data and using that data for analysis is not the same as calculating GPS receiver position or pseudoranges calculated by a GPS receiver.

Assuming the claimed invention is directed towards an abstract idea, which Applicant does not concede, The Office Action states on page 11 with respect to Step 2A Prong Two and Step 2B of the Alice/Mayo test that “the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.” Applicant respectfully disagrees on the basis that the Office Action incorrectly concludes that “these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.” Office Action, page 11.

MPEP section 2106.05(f)(1) states that “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result” does not amount to significantly more than recitation of an abstract idea. In contrast, however, “claiming a particular solution to a problem or a particular way to achieve a desired outcome” may provide significantly more such that the claimed invention is directed towards patentable subject matter.

Applicant submits that use of GPS location information in the context of financial transactions on “an open-loop financial transaction network in response to a transaction being initiated with the particular virtual prepaid instrument at the 

As argued above, the claims are using existing GPS technology to solve a business problem of providing a recommendation of use of a virtual prepaid instrument at a particular merchant.  The judicial exception cannot provide the practical application or significantly more.  Using GPS location data is not improving computer or other technology.

Applicant therefore respectfully submits that the claimed invention is an improvement to at least the field of financial technology, and the claimed limitations amount to significantly more than an abstract idea. Thus, the claims as a whole are not drawn to an abstract idea but are drawn toward patentable subject matter. Applicant therefore, respectfully requests that Examiner withdraw the rejections of claims 1, 4-7, 9-14, and 16-21 under 35 U.S.C. § 101.

Based on the above response, the rejection is respectfully maintained but modified for the claim amendments.



	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims  1, 4-7, 9-14, and 16-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 4-7, 9-14, and 16-21 are directed to a method, system, or product, which are statutory categories of invention.  (Step 1: YES).

A method of transaction processing comprising: 
providing a recommendation, by a user device associated with a particular virtual prepaid instrument, that a virtual prepaid instrument holder use the particular virtual prepaid instrument at a particular merchant in which the recommendation is based on the user device of a virtual prepaid instrument holder being determined to be within a geolocation associated with the particular merchant based on first Global Positioning System (GPS) data of the user device obtained by a mobile application executing on the user device;
receiving a transaction message from the particular merchant through an open-loop financial transaction network in response to a transaction being initiated with the particular virtual prepaid instrument at the particular merchant, the transaction message includes data elements comprising a primary account number and a transaction amount, wherein:
the primary account number is associated with a plurality of merchant accounts in which the plurality of merchant accounts includes a particular merchant account specific to the particular merchant,
each of the plurality of merchant accounts is associated with a different respective merchant of a plurality of merchants in which the plurality of merchants includes the particular merchant, and
each of the plurality of merchant accounts is associated with a different respective virtual prepaid instrument in which the particular merchant account is associated with the particular virtual prepaid instrument;
receiving, in response to the transaction being initiated with the particular virtual prepaid instrument, second GPS data of the user device obtained by the mobile application executing on the user device;
authorizing the transaction based on the second GPS data, the authorizing of the transaction based on the GPS data including:
determining a merchant identifier of the particular merchant based on the second GPS data;
determining, based on the second GPS data, that the user device is within a geofence associated with the merchant identifier;
determining that the merchant identifier, as determined based on the second GPS data, is associated with the particular virtual prepaid instrument; and
authorizing the transaction in response to determining that the merchant identifier is associated with the particular virtual prepaid instrument and in response to determining that the user device is within the geo-fence associated with the merchant identifier; 
determining that the transaction is initiated using the particular virtual prepaid instrument based on the merchant identifier as determined from the second GPS data and based on the primary account number included in the transaction message being associated with the particular merchant account of the plurality of merchant accounts;
in response to determining that the transaction is initiated using the particular virtual prepaid instrument, in response to authorizing the transaction, and in response to the particular virtual prepaid instrument being associated with the particular merchant account, determining that the transaction amount is less than an available funds value representing funds available to be spent at the particular merchant using the particular virtual prepaid instrument;
in response to the transaction amount being less than the available funds value, sending a transaction authorization message response to the particular merchant through the open-loop financial transaction network;
settling the transaction with the particular merchant based on communications conducted in response to the particular merchant receiving the transaction authorization message response; and
decrementing the transaction amount from the available funds value of the particular merchant account in response to settling the transaction.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice (e.g. mitigating risk by authorizing the transaction) and commercial interactions including sales activities (e.g. settling the transaction).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as commercial interactions, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the Step 2A-Prong 1: YES. The claims are abstract)
In as much as claim 1 does not require a computer to perform any of the steps, the claims apparently can be performed in the mind of a person. Therefore claims 1, 13 and 20 are also abstract under Mental Processes grouping of abstract ideas.
This judicial exception is not integrated into a practical application. In particular, the claims only recite: a user device with a Global Positioning System (GPS) (Claim 1); a database, network interface, processor, and user device with a GPS in (Claim 13); and computer-readable media, system, and user device with a GPS in (Claim 20).  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Applicant’s specification teaches general purpose processors (para. [0148]) and alterations to those skilled in the art (para. [0158]).  See also, MPEP 2106.05(f) and 2106.05(h) where applying computers to abstract elements or generally linking the judicial exception to a particular technological environment is not indicative of a practical application.  The user device with a GPS has GPS data used to provide location information or merchant identification information, and as claimed just further limits the abstract elements.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 13, and 20 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  The claim is not patent eligible. Steps such as receiving and sending (transmitting) are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, 13, and 20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 4-7, 9-12, 14, 16-19, and 21 further define the abstract idea that is present in their respective independent claims 1, 13, and 20 and thus correspond to Certain Methods of Organizing Human Activity and Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7, 9-14, and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 has “providing a recommendation…  that a virtual prepaid instrument holder use the particular virtual prepaid instrument at a particular merchant in which the recommendation is based on the user device of a virtual prepaid instrument holder being determined to be within a geolocation associated with the particular merchant based on first Global Positioning System (GPS) data of the user device obtained by a mobile application executing on the user device; … receiving, in response to the transaction being initiated with the particular virtual prepaid instrument, second Claims 13 and 20 have a similar problem.
Claim 1 performs functions where it is indefinite as to what or who is performing the functions.  For examination purposes, this is interpreted as a person and/or computer performing the functions.
Claims 4-7, 9-12, 14, 16-19, and 21 are further rejected as they depend from their respective independent claims.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

Prior Art Rejection
An updated search was conducted but does not result in a prior art rejection at this time. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following cited prior art teaches at least prepaid card and recommend an account based on GPS location:
Pub. No.: US 20140279474 A1 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230.  The examiner can normally be reached on Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH BARTLEY/Primary Examiner, Art Unit 3693